Citation Nr: 1003076	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-19 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a circulation 
disorder of the right leg, to include peripheral artery 
disease.  

2.  Entitlement to service connection for a circulation 
disorder of the left leg, to include peripheral artery 
disease.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1967 to October 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to the Board, and 
the case was referred to the Board for appellate review.  


FINDINGS OF FACT

1.  A circulation disorder of the right leg, to include 
peripheral artery disease, was not manifested during service, 
or for many years following separation from service, and is 
not shown to be causally or etiologically related to service.  

2.  A circulation disorder of the left leg, to include 
peripheral artery disease, was not manifested during service, 
or for many years following separation from service, and is 
not shown to be causally or etiologically related to service.  



CONCLUSIONS OF LAW

1.  A right leg circulation disorder, to include peripheral 
artery disease, was not incurred in or aggravated during 
active service, nor may one be presumed to have been so 
incurred.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).  

2.  A left leg circulation disorder, to include peripheral 
artery disease, was not incurred in or aggravated during 
active service, nor may one be presumed to have been so 
incurred.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in July 2006.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the evidence of record includes service 
treatment records, private and VA medical records, and a VA 
examination.  

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.  



Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Regulations provide that certain chronic diseases, including 
arteriosclerosis, will be considered to have been incurred in 
or aggravated by service even though there is no evidence of 
such disease during the period of service.  See C.F.R. 
§§ 3.307, 3.309.  In order for the presumption to apply, the 
evidence must indicate that peripheral artery disease became 
manifest to a compensable (10 percent) degree within one year 
of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  

A disorder may be service connected if the evidence of record 
reveals that a veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran's November 1965 pre-induction examination noted 
abnormal feet and upper extremities evaluations, as the 
Veteran had pes planus and a metal plate in his right wrist.  
He reported a history of cramps in his legs, lameness, foot 
trouble, and use of a brace or back support.  He also 
reported a laceration of his right thigh at the age of 18.  
The Veteran's October 1966 service entrance examination noted 
normal vascular and lower extremities evaluations.  

In November 1967 service treatment records, the Veteran 
sought treatment for occasional cramps over the pre-service 
right thigh wound and a small, early abscess over the 
sutures.  It was noted that four years earlier the Veteran 
had sustained a laceration to his right thigh above the 
abductor groove with a power rotary saw, and he lost a large 
amount of blood as an artery was involved.  He had no sensory 
or motor loss except over the anterior thigh, but he 
experienced paresthesia in the outer right extremity when 
sitting down and had pain after brief exercise.  He had a 
slight decrease in sensory function in the right anterior 
thigh, but the peripheral pulse in both lower extremities was 
good.  The physician concluded that the Veteran would not 
benefit from a femoral arteriogram to rule out anastomotic 
aneurysm, and he was referred to neurosurgery.  

In March and April 1973 service treatment records, the 
Veteran had a left ankle fracture and a proximal fibula 
fracture and received a short leg walking cast and a walker.  
In July 1975 service treatment records, an X-ray showed a 
rounded calcific density just beneath the left ankle.  In 
August 1975, he had full range of motion of the ankle and no 
signs of arthritic change.  

In the Veteran's July 1975 separation examination, he had 
normal vascular and lower extremities evaluations.  He noted 
a history of cramps in his legs, broken bones, recurrent back 
pain, foot trouble, and left ankle pain.  

In a May 2001 private treatment record, the Veteran was 
diagnosed as having an abdominal aortic aneurysm and right 
superficial artery occlusion with 50 feet claudication.  It 
was noted that in 1998 he had a left femoral to above-knee 
popliteal Gore-Tex bypass graft, and he had a history of 
chronic tobacco abuse.  

In July 2001, the Veteran had distal right femoral popliteal 
reverse saphenous vein bypass graft with harvesting of the 
saphenous vein from his ankle.  Post-operatively he had 
excellent pedal pulses and wound healing.  He had a similar 
surgery on his left side in September 2001, as he had been 
diagnosed as having left leg ischemia.  

In the Veteran's April 2006 claim for service connection, he 
alleged that his bilateral leg circulation disorder was due 
to exposure to a gas cloud while taking a village in Vietnam.  
In his December 2006 Notice of Disagreement, the Veteran 
alleged that his bilateral leg circulation disorder was 
caused by taking shrapnel in his back.  In a February 2007 
statement, the Veteran claimed that during an in-service 
mortar attack a mortar landed near him and knocked him to the 
ground with multiple wounds in his back and legs.  

During the March 2008 RO informal hearingconference, the 
Veteran asserted that the complaint of leg cramps during the 
pre-induction examination related to the pre-service 
laceration of the right thigh and the complaint of leg cramps 
during the separation examination related to exercise and was 
circulatory in nature.  

During the April 2008 VA examination, after a review of the 
claims file, the examiner noted the Veteran's history of 
peripheral artery disease, which was diagnosed between 1997 
and 2000, and peripheral neuropathy, which was not related to 
his arterial disease.  The Veteran stated that he only had 
cramps in one leg before service and after service the 
cramping was bilateral and of a different nature.  The 
examiner noted that the Veteran's leg cramps at the time of 
separation occurred following exercise and not during 
exercise.  The examiner stated that symptoms caused by 
claudication, related to peripheral artery disease, usually 
occur during exercise.  The examiner also noted the Veteran's 
history of smoking a pack of cigarettes per day since 
service, and he opined that if the Veteran in fact had 
peripheral artery disease at separation from service it would 
have been expected to progress much faster.  He concluded 
that there was a less than 50 percent possibility that the 
symptoms of the cramps that he had in his legs, both prior to 
service and at the time of the separation examination, were 
related to the peripheral artery disease that was diagnosed 
23 years post-service.  The examiner noted that the 
neurologic deficits in service could have been related to the 
cause of his in-service cramps.  On physical examination, the 
peripheral pulses to the lower extremities were normal and 
symmetrical in all locations.  

Analysis

The Board finds that service connection for right and left 
leg circulation disorders, to include peripheral artery 
disease, is not warranted.  

Although the Veteran noted a history of a pre-service right 
thigh laceration and leg cramps during his pre-induction 
examination, he was not diagnosed with a circulation disorder 
at that time or at anytime during service.  Thus, the Veteran 
must be presumed to have been in sound condition upon his 
entry into service, at least in terms of whether there was 
any circulation disorders of the legs, to include peripheral 
artery disease.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
During the March 2008 RO conference and the April 2008 VA 
examination, he stated that his pre-service leg cramps only 
related to the right leg in which he had been injured.  
However, the April 2008 VA examiner determined that the 
Veteran's in-service leg cramps were more likely due to a 
neurological deficit.  

The earliest medical evidence of a bilateral leg circulation 
disorder, to include peripheral artery disease, is more than 
20 years after separation from service.  There is no medical 
opinion of record that supports the claim that the Veteran's 
peripheral artery disease began during a period of active 
duty or within one year of separation from service.  
38 C.F.R. § 3.307, 3.309.  The record is also devoid of 
medical evidence or a competent opinion supporting a nexus 
between the Veteran's peripheral artery disease and any 
incident of service.  The Board acknowledges that that the 
Veteran suggested in his Notice of Disagreement that his 
bilateral leg circulation disorder was caused by shrapnel in 
his back sustained during service, the Board would observe 
that the Veteran is not service connected for a shrapnel 
wound of the back or any other disorder of the back, and 
again, no medical evidence has been submitted by the Veteran 
to support this contention.

The only evidence of record suggesting that the Veteran's 
peripheral artery disease may be related to service is the 
Veteran's own testimony.  As there is no indication that the 
Veteran has any medical background and it is not contended 
otherwise, he is not competent to provide an opinion 
regarding the diagnosis or etiology of peripheral artery 
disease.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation.  See, 
e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, 
in this case, a diagnosis of a bilateral leg circulation 
disorder was based upon clinical examination and diagnostic 
studies; it is not the type of disease that can be diagnosed 
by a layman.  Id.  Simply stated, the lay opinion regarding 
the etiology of the Veteran's peripheral artery disease is of 
no probative value.  There is no allegation of continuity of 
arterial symptomatology between service and the initial 
diagnosis of peripheral artery disease.  38 C.F.R. § 3.303 
(b); Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In summation, the Board finds that the evidence of record 
indicates that the Veteran was not treated for or diagnosed 
with a bilateral leg circulation disorder, to include 
peripheral artery disease, during active service or for more 
than 20 years after service.  There is no competent evidence 
that links a current diagnosis of peripheral artery disease 
to any incident of or finding recorded during active service.  

After consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for a bilateral circulation 
disorder, to include peripheral artery disease.  Therefore, 
the benefit of the doubt doctrine is not applicable, and the 
claims for service connection for a right and left leg 
circulation disorder, to include peripheral artery disease, 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Service connection for a right leg circulation disorder, to 
include peripheral artery disease, is denied.  

Service connection for a left leg circulation disorder, to 
include peripheral artery disease, is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


